Citation Nr: 0809387	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  06-11 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
knee disability, and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from October 1973 to October 
1976 and from June 1978 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 RO rating decision 
which determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for a right knee disability.  A February 2006 RO 
decision (issued in a statement of the case) reopened and 
denied the veteran's claim for service connection for a right 
knee disability on a de novo basis.  

The Board notes that the February 2006 RO decision (issued in 
a statement of the case) reopened the veteran's claim for 
service connection for a right knee disability and denied 
that claim on a de novo basis.  However, service connection 
for a right knee disability was previously denied, including 
in a final May 2003 RO decision.  Therefore, the Board must 
address whether the veteran has submitted new and material 
evidence to reopen his claim for service connection for a 
right knee disability.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  

A September 2005 RO decision increased the rating for the 
veteran's service-connected right shoulder disability from 10 
percent to 30 percent, effective March 1, 2005.  The veteran 
filed a notice of disagreement as to that issue in November 
2005 and a statement of the case was issued in February 2006.  
The record does not reflect that a timely substantive appeal 
has been submitted.  Thus, the Board does not have 
jurisdiction over that claim.  38 C.F.R. §§ 20.200, 20.202, 
20.302.  

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection, but that additional development is 
necessary regarding the underlying service connection claim.  
Accordingly, the matter of entitlement to service connection 
for a right knee disability, based on a de novo review, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for a right knee disability in March 2003, 
and the veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1975 RO decision, which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a right knee disability, is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a right knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a right knee disability, and the need 
to remand for additional information with regard to the 
merits of the issue, no further discussion of VCAA compliance 
is needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO initially denied service connection for a right knee 
disability in December 1996.  An application to reopen a 
claim for service connection for a right knee disability was 
denied in May 2003.  Those decisions were not appealed and 
are considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the May 2003 RO 
decision included the veteran's service medical records; 
post-service private and VA treatment records; VA examination 
reports; and the veteran's own statements.  The RO initially 
denied service connection for a right knee disability in 
December 1996 on the basis that no permanent residuals or 
chronic disability subject to service connection was shown by 
the service medical records or demonstrated by the evidence 
following service.  The RO noted that there was a record of 
treatment in service for right knee strain, but no right knee 
disability was shown on the retirement examination or on a VA 
examination.  The Board notes, however, that a November 1996 
VA general medical examination report actually noted 
diagnoses including chronic strain of the knees.  In May 
2003, the RO denied an application to reopen a claim for 
service connection for a right knee disability on the basis 
that the evidence submitted was not new and material.  The RO 
indicated that the previous decision was confirmed because no 
evidence had been received showing a right knee disability 
stemming from service.  The RO noted that private treatment 
reports showed a new right knee injury in September 2002 
leading to surgery in November 2002.  The RO also indicated 
that the veteran did not report for a VA examination needed 
to obtain an opinion as to what, if any, of the current right 
knee problem was related to a 1985 ligament sprain.  

The evidence received since the May 2003 RO decision includes 
additional VA treatment records; additional private treatment 
records, including May 2005 and June 2006 statements from J. 
A. Abate, III, M.D; VA examination reports; and statements 
from the veteran.  

The May 2005 statement from Dr. Abate indicated that the 
veteran's surgery and injury to his right knee was "more 
likely than not a result of parachuting on active duty."  It 
was noted that the veteran required surgery in November 2002.  

In a June 2006 statement, Dr. Abate reported that he had seen 
and examined the veteran in November 2002 for right knee pain 
after an injury in September 2002.  It was noted that the 
veteran had a previous injury to the knee in the mid-80s as 
well as an injury during a parachute accident in 1987.  Dr. 
Abate stated that when he saw the veteran at the November 
2002 visit, his past medical records from his period of 
service were not available.  Dr. Abate indicated that after a 
review of medical records dating back to 1979 listing 
multiple injuries to the right knee, "it [was] very likely 
that the damage found at the time of surgery was due to the 
multiple injuries over the years and not due solely to the 
incident in September 2002."  Dr. Abate reported that at the 
time of the surgery, the veteran was found to have a 
degenerative anteromedial meniscus tear, partial lateral 
meniscus tear, grade III articular cartilage fracturing of 
the medical femoral condyle, and early grade III articular 
cartilage changes on the lateral femoral condyle and lateral 
tibial plateau.  Dr. Abate commented that due to the 
degenerative nature of those injuries, it was very possible 
for the veteran to not require treatment on a continual 
basis, but rather on an as-needed basis depending on reinjury 
or activities that would exacerbate the condition.  

The Board observes that in the evidence available at the time 
of the May 2003 RO decision, there was no evidence relating 
any currently diagnosed right knee disability to the 
veteran's period of service.  In the evidence received since 
the May 2003 RO decision, there are two statements from Dr. 
Abate relating the veteran's current right knee disability, 
at least in part, to his period of service.  Such evidence 
obviously raises a question of a possible relationship 
between the veteran's current right knee disability and his 
period of service.  The evidence will be considered credible 
for the purposes of determining whether new and material 
evidence has been submitted.  

The Board finds that May 2005 and June 2006 statements from 
Dr. Abate are evidence that is both new and material because 
the claim was previously denied, at least in part, on the 
basis that the evidence did not show a right knee disability 
stemming from service.  Therefore, the Board finds that such 
evidence is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the May 
2003 RO decision is new and material, and thus the claim for 
service connection for a right knee disability is reopened.  
This does not mean that service connection is granted.  
Rather, additional development of evidence will be undertaken 
(see the below remand) before the issue of service connection 
for a right knee disability is addressed on a de novo basis.  
Manio v. Derwinski, 1 Vet.App. 140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right knee disability is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The veteran's service medical records show treatment for 
right knee problems on several occasions during service.  A 
January 1979 treatment entry noted that the veteran was seen 
for a twisting type injury of the right knee.  The impression 
was mild capsular strain.  An April 1979 entry noted that the 
veteran was seen for an injury to his right knee.  He 
reported that he fell during exercise and hit his right knee 
on a rock.  The assessment was strain, right knee.  A July 
1985 treatment entry noted that the veteran complained of 
right knee and left foot pain after jumping.  The assessment 
was medial collateral ligament strain, rule out meniscus 
injury, and fracture of the left fifth metatarsal.  A July 
1985 consultation report noted that the veteran injured his 
right knee and left foot in a parachute jump a day earlier.  
The provisional diagnoses were medial collateral ligament 
strain of the right knee and fracture of the fifth metatarsal 
of the left foot.  A July 1985 hospital narrative summary 
indicated that the veteran injured both his legs in a 
parachute jump three days earlier.  It was noted that on 
admission, the veteran was found to have a Dancer's fracture 
of the left foot and a right grade I medial collateral 
ligament strain.  The discharge diagnoses were right grade I 
medial collateral ligament sprain and left Dancer's fracture.  

A December 1987 hospital report noted that the veteran fell 
on his right hip during a partial failure of his main 
parachute during a parachute landing fall.  The diagnoses 
were right lateral compression injury to the pelvis with 
right sacral fracture and pubic symphysis diastasis, and 
hematuria, resolved.  Subsequent treatment entries showed 
treatment for right hip complaints as well as complaints of 
right leg numbness and back problems.  On a medical history 
form at the time of the March 1995 separation examination, 
the veteran checked that he did not have a trick of locked 
knee.  The reviewing examiner did not refer to any right knee 
problems.  The March 1995 objective separation examination 
report included a notation that the veteran's lower 
extremities were normal.  

A November 1996 VA general medical examination report noted 
that the veteran reported that he injured his knees in a 1987 
parachute jump and that he had a significant strain of the 
right medial collateral ligament which presently caused an 
occasional ache.  The diagnoses included chronic strain of 
the knees.  The Board notes that there is no indication that 
the examiner reviewed the veteran's claims file.  

An October 2002 report from Fletcher Allen Health Care noted 
that the veteran was seen for evaluation of his right knee.  
He reported that in September 2002 he was standing on his 
kitchen floor with his weight on his right leg when he 
pivoted to the left.  The veteran stated that he felt a huge 
pop and experienced medial pain.  It was noted that his past 
history was significant for an injury associated with a 
parachute jump in the military where he tore his medial 
collateral ligament and fractured his pelvis.  As to an 
assessment, it was noted that it was most likely that the 
veteran sustained a medial meniscal tear.  

A November 2002 report from such facility noted that the 
veteran was seen for further consultation of his right knee.  
He stated that in the mid-80s, he had a previous injury to 
his right knee with a medial collateral ligament injury that 
went on to uneventful healing.  It was noted that the veteran 
also had a previous significant trauma after a parachute 
injury with a pelvic fracture.  The veteran indicated that 
approximately two months earlier, he twisted in his kitchen 
while roughhousing with his daughter and he felt a pop in his 
right knee with medial sided knee pain.  He stated that he 
also had some moderate swelling at that time.  The assessment 
was probable right knee meniscal tear.  A November 2002 
operative report from such facility indicated that the 
veteran underwent right knee arthroscopy; arthroscopic 
anteromedial partial meniscectomy and partial lateral 
meniscectomy; and arthroscopic chondroplasty of the medial 
femoral condyle, lateral femoral condyle, and lateral tibial 
plateau.  The postoperative diagnoses were right anteromedial 
meniscal degenerative tear; partial lateral meniscus tear; 
grade III articular cartilage fracturing of the medial 
femoral condyle; and early grade III articular cartilage 
changes on the lateral femoral condyle and lateral tibial 
plateau.  

In a May 2005 statement, Dr. Abate indicated that the 
veteran's surgery and injury to his right knee were "more 
likely than not a result of parachuting on active duty."  It 
was noted that the veteran required surgery in November 2002.  
The Board observes that there is no indication that Dr. Abate 
reviewed the veteran's claims file prior to providing his 
opinion.  

In a June 2006 statement, Dr. Abate reported that he had seen 
and examined the veteran in November 2002 for right knee pain 
after an injury in September 2002.  It was noted that the 
veteran had a previous injury to the knee in the mid-80s as 
well as an injury during a parachute accident in 1987.  Dr. 
Abate stated that when he saw the veteran at the November 
2002 visit, his past medical records from his period of 
service were not available.  Dr. Abate indicated that after a 
review of medical records dating back to 1979 listing 
multiple injuries to the right knee, "it [was] very likely 
that the damage found at the time of surgery was due to the 
multiple injuries over the years and not due solely to the 
incident in September 2002."  The Board observes that 
although Dr. Abate apparently reviewed the veteran's 
available service medical records, it is unclear whether he 
actually reviewed veteran's entire claims file.  

The Board observes that the post-service evidence shows an 
intercurrent right knee injury.  Additionally, although Dr. 
Abate has related at least part of the veteran's current 
right knee problems to his period of service, it is unclear 
whether he reviewed the veteran's entire claims file in 
providing his opinion.  The Board notes that the veteran has 
not been afforded a VA examination that included an 
etiological opinion, after a review of his entire claims 
file, as to the likelihood that some portion of the veteran's 
right knee disorder is related to service.  Thus, the Board 
finds that such should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4).

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for a right knee disability since August 
2005.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Additionally, relevant VA treatment 
records dating since August 2005 should 
be obtained.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
likely etiology of his right knee 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  
Based on a review of historical records 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as likely as not (50 percent 
or greater possibility) that any current 
right knee disability (or portion thereof) 
is etiologically related to the veteran's 
periods of service.  If only a portion of 
the current disability is found to be 
related to service, the examiner should, 
if possible, specifically quantify what 
portion, in relation to the whole, is 
attributable to service.

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a right knee disability.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


